Citation Nr: 1533402	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, including osteoarthritis and post-operative residuals of arthroscopic anterior cruciate ligament (ACL) reconstructive surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This case initially came to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2013 and November 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.  In the November 2013 remand, while the Board found that a rating decision in April 1982 denying the Veteran's claim of service connection for a left knee disorder was final, the Board determined that there was no need for the Veteran to produce new and material evidence to reopen his claim because the record indicated that certain service treatment records were not associated with the claims file at the time of the April 1982 rating decision.  See 38 C.F.R. § 3.156(b). 

The Veteran most recently requested a Board hearing, and one was scheduled for him on August 5, 2014.  However, he failed to appear for the hearing and has not shown good cause for his failure to report.  His request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d)(2014).

In April 2015 the Veteran filed a claim for an increased rating for bilateral hearing loss.  The Board hereby refers this matter to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The evidence is at least in relative equipoise as to whether left knee osteoarthritis and post-operative residuals of ACL reconstructive surgery are related to service.

CONCLUSION OF LAW

The criteria for service connection for left knee osteoarthritis and post-operative residuals of ACL reconstructive surgery are met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for left knee osteoarthritis and post-operative residuals of ACL reconstructive surgery, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim.

Considering the claim for service connection for a left knee disorder in light of the record and the governing legal authority, the Board finds the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, the Veteran currently has a left knee disability.  On VA examination in February 2011, the diagnosis was osteoarthritis of the left knee.  In May 2011 the Veteran underwent left knee arthroscopic ACL reconstructive surgery.  The preoperative and postoperative diagnoses were left knee chronic ACL tear, medial meniscus tear, loose body to the left knee, and degenerative joint disease to the medical compartment.  More recently, the impression on a VA MRI in January 2015 was status post ACL repair with mild osteophyte impingement and grade 1 lateral patella facet chondromalacia.

Second, service treatment records show that in March 1973 the Veteran twisted his left knee playing football after someone ran into his leg.  He was diagnosed as having a ligament strain.  In April 1973, the Veteran complained of persistent pain and swelling in his left knee and was given an ACE bandage.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all medical and lay evidence.  In February 1982, the Veteran filed a claim of service connection for a left knee disorder, which as discussed earlier herein was denied in the April 1982 rating decision that became final.  

Third, throughout the appeal period the Veteran contends that at the February 1975 separation examination he did not report the left knee problems that he was experiencing because he did not want to remain in service.  He hoped his symptoms would get better but instead they continued to get worse.  See March 2011 notice of disagreement and May 2012 Form 9 Appeal.  The Board finds that the Veteran's statements are competent, credible, and probative regarding the continuity of symptomology of left knee problems since service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Thus, the evidence establishes that the Veteran's left knee osteoarthritis is related to service based on continuity of symptomatology.  As for the ACL injury, a private examiner in June 2015 opined that based on the Veteran's history it is more than likely that he sustained an ACL tear during service with symptoms that continued over the next 30 years.  The examiner indicated that the inservice X-rays would not have revealed the ACL injury.  

Lastly, the Board acknowledges the unfavorable opinions of record.  As the Board noted in the November 2014 remand, the February 2011 and December 2013 VA opinions rendered by the same examiner were inadequate as he did not have access to the Veteran's May 2011 surgical report in February 2011 and did not consider the Veteran's complaints of left knee symptoms since service in December 2013.  The United States Court of Appeals for Veterans Claims has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Both the examiner who rendered the February 2011 and December 2013 VA opinions and the examiner who conducted the May 2015 VA examination concluded that it was more likely than not that the Veteran incurred a post-service left knee injury that is the cause of his current left knee disorder.  However, there is no documentation in the record of a post-service left knee injury that could have caused the current left knee disorder.  Indeed, the only documentation of a left knee injury is that which occurred during active service.  Thus, the VA examiners appear to have relied on assumed facts in reaching their conclusions, rendering their opinions of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  
It noteworthy that a private MRI in April 2011 shows that the Veteran had postsurgical changes of a prior partial meniscectomy of the left knee, thereby indicating that he had another left knee surgery prior to his May 2011 ACL reconstructive surgery.  However, the probative evidence of record does not establish a post-service left knee injury or etiology to which the meniscectomy may be attributed.  Moreover, in the May 2011 surgery report, the examiner noted that the Veteran has had significant episodes of instability since he injured his left knee during service.  

Therefore, considering the totality of the evidence, the Board finds that the evidence is at least equipoise on the question of a nexus between service and the current left knee osteoarthritis and post-operative residuals of ACL reconstructive surgery.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for left knee osteoarthritis and post-operative residuals of ACL reconstructive surgery is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left knee osteoarthritis and post-operative residuals of ACL reconstructive surgery is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


